WINFREE, Justice,
dissenting in part.
I respectfully disagree with the court's resolution of Integon Indemnity Corporation's (Integon) appeal of the trial court's dismissal of Integon's third-party complaint against Craig Allen and Allen Law Group (Allen).
Integon filed a third-party claim against Allen for allocation of fault under AS 09.17.080, asserting Allen was at least concurrently at fault for Jacob Ennen's (Ennen) damages arising from the failure to promptly pay under-insured motorist coverage benefits. The trial court dismissed Integon's *292third-party complaint, setting out the following question:
This court agrees that the language of AS 09.17.080 would, standing alone, permit [Integon to allocate fault to Allen]. The question is whether the public policy considerations that underlie the relationship between a client and his attorney (or former attorney) outweigh the clear language and general intent of the statute, such that, on the limited, narrow facts of this case, the statute will be held not to apply.
The trial court resolved this question as follows:
The court concludes that it would contravene public policy to permit [Integon] to bring an apportionment claim against [Allen} when Ennen himself has not asserted a claim against Allen.... Also of great significance is the fact that [Integon] may still argue and ask the [factfinder] to apportion the fault of Allen (if any) to Ennen, under principles of agency and vicarious liability. (Emphasis in original.) The court avoids deciding whether this
ruling was correct by affirming on the alternative ground that after a bench trial, the trial court concluded Allen's professional negligence was not a proximate cause of any damage to Ennen. The fundamental flaw in the court's decision is describing the trial court's conclusion as a finding of fact rather than as a conclusion of law. The trial court did not actually compare the conduct of In-tegon and Allen, as required by AS 09.17.080,1 and then find as a matter of fact that Integon should be allocated 100% of the fault. The trial court compared legal duties and concluded as a matter of law that Integ-on had a superseding duty to Ennen precluding a liability finding on Allen's part:
Had defendants done their job as they should have (and they agree their performance in not properly and timely identifying and paying Ennen's UIM claim was negligent), Ennen's first attorney's lack of knowledge and experience with Alaskas law would not have been a legal cause of harm to Ennen. The defendants had a separate, independent, and super[sleding duty to properly identify Ennen's UIM claim, to properly evaluate it, and to properly and timely pay it. As such, Allen's malpractice is not a proximate cause of any harm to Ennen, at least with respect to Ennen's claim against defendants.
The trial court's superseding duty analysis was legally incorrect-to the extent Alaska has even recognized the concept of superseding duty, it must give way to the legislature's allocation of fault mandate.2 The proximate cause ruling, based on legal duty, not on a finding of fact, simply does not support the court's alternative affirmance of the trial court's ruling on Integon's third-party complaint against Allen for allocation of fault.3
I would reach the underlying question whether the trial court correctly dismissed Integon's third-party claim against Allen. Because the court does not reach this question, I note only that I have serious doubts whether the dismissal was legally correct-if the court did not share those doubts, it would not need to rely on an infirm alternative *293ground for affirmance of the trial court's ruling.

. See AS 09.17.080 (providing for fault to be allocated to a party, "the trier of fact shall consider both the nature of the conduct of each person at fault, and the extent of the causal relation between the conduct and the damages claimed"); AS 09.17.900 (defining "fault" for AS 09.17.080 as "acts or omissions that are in any measure negligent, reckless, or intentional towards the person.... Legal requirements of causal relation apply both to fault as the basis for liability and to contributory fault").


. See Sowinski v. Walker, 198 P.3d 1134, 1149-56 (Alaska 2008) (discussing transition to pure comparative negligence with pure several liability and overruling prior dram shop cases that found no fault could be allocated to minor who illegally purchased alcohol).


. Even if the trial court's proximate cause ruling could be viewed as a finding of fact, I would conclude that finding was clearly erroneous. Allen's conduct, as out-of-state counsel representing an Alaskan on matters of Alaska law, was nearly as shocking as Integon's-I am not as willing as the trial court to excuse Allen's "lack of knowledge and experience with Alaska law" given Allen's undertaking on Ennen's behalf. And if Ennen had sued Allen along with Integon, is there any real doubt there would have been an actual and realistic allocation of fault between those two defendants? I fail to see why Ennen's failure to sue Allen should change the result.